Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2012/0108240 A1) in view of Ali et al. (US 2013/0301610 A1).

Liu et al. disclose a handover method, an apparatus, and a system in mobile communication with the following features: regarding claim 1, a method performed by a wireless terminal, the method comprising: receiving a message from a source base station or a target base station, indicating that a selective handover of the wireless terminal from the source base station to the target base station will take place for an identified subset of radio bearers connecting the wireless terminal to the source base station; 
and performing the selective handover towards the target base station (Fig. 3, a flowchart of a second handover method according to an embodiment of the present invention, see teachings in [0051-0052, 0054-0064] summarized as “a method performed by a wireless terminal, the method comprising: receiving a message from a source base station or a target base station, indicating that a selective handover of the wireless terminal from the source base station to the target base station will take place for an identified subset of radio bearers connecting the wireless terminal to the source base station (i.e. a method for releasing bearers associated with a wireless terminal UE at time of handover is disclosed, in which the target base station receives a handover request message, from source base station, Home Node-B, carrying bearers with identifiers or indicator and transferred identified bearers to the target base station, further, the handover request message sent from source Home Node-B carries the contexts of all bearers of the UE except the bearers of the local breakout service of the UE and hence this bearer is not included in the bearers which are transferred to the target base station, and, hence a plurality of the bearers exists between the source Home Node-B and the wireless terminal UE before handover procedure, but only a sub-set of bearers which are less than the total bearers are transferred [0054-0056, 0058 & 0060]),
and performing the selective handover towards the target base station (i.e. a selective handover is performed from the target base station according to the bearer indicator towards the target base station, wherein the target base station, after checking the bearer information, sends a forward handover response to the source base station which in turn gives the UE the handover command [0051-0052 & 0064])”).
Liu et al. teaches that the handover request message of the wireless terminal from the source base station to the target base station identifies subset of radio bearers. Liu, however, fails to expressly teach that the handover request message indicating of a “selective handover” of the wireless terminal. 
	Ali et al. disclose a method of handing over a wireless communication device, having an established data connection to a local network with the following features: regarding claim 1, a message indicating that a selective handover of the wireless terminal from the source base station to the target base station will take place for an identified subset of radio bearers (Fig. 8, a diagram showing example message flows between the wireless communication device and elements of the wireless communication system of fig. 2 for an inter access point mobility procedure when the source and target access points are coupled to the same access point gateway with a connection via a local network in an enterprise, see teachings in [0048 & 0051] summarized as “a message indicating that a selective handover of the wireless terminal from the source base station to the target base station will take place for an identified subset of radio bearers (i.e. when a decision is made in the source HeNB for performing a handover to a target HeNB, a handover required message, sent from the source HeNB to the target HeNB. includes the bearer identities which are being handed over to the target HeNB for selective handover, and based on the handover request acknowledgement message received from the target HeNB, the HeNB gateway 214 is arranged to selectively route data via a communication path between the target 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Liu et al. by using the features as taught by Ali et al. in order to provide a more effective and efficient system that is capable of sending a message indicating a selective handover of the wireless terminal for an identified subset of radio bearers. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2012/0108240 A1) in view of Ali et al. (US 2013/0301610 A1) as applied to claim 1 above, and further in view of Yu et al. (US 2012/0282932 A1).

Liu et al. and Ali et al. disclose the claimed limitations as described in paragraph 5 above. Liu et al. disclose the following features: regarding claim 2, wherein, responsive to the identified subset of radio bearers being an empty set, performing the selective handover towards the target base station comprises acquiring time alignment and synchronization with the target base station (Fig. 3, a flowchart of a second handover method according to an embodiment of the present invention, see teachings in [0054-0056, 0058 & 0060] summarized as “the target base station receives a handover request message, from source Home Node-B, carrying bearers with identifiers or indicator and transfer identified bearers to the target base station, the handover request message sent from source Home Node-B carries the contexts of all bearers of the UE except the bearers of the local breakout service of the UE and hence this bearer is not included in the bearers which are transferred to the target base station, and, therefore, before handover procedure, only a sub-set of bearers are transferred from the source Home Node-B to the target base station).
Liu et al. and Ali et al. teach the identified empty subset of radio bearer for performing the selective handover from the source base station to the target base station. Liu et al. and Ali et al., however, fail to disclose of acquiring “time alignment and synchronization with the target base station”.
Yu et al. disclose a method of performing a handover, by a UE, from a source base station to a target base station with the following features: regarding claim 2, performing the selective handover towards the target base station comprises acquiring time alignment and synchronization with the target base station (Fig. 6A, illustrating signaling charts illustrating embodiments of the invention, see teachings in [0089 & 0102] summarized as “before a mobile relay node (source base station) 102 suspends its operation, it is configured to command its user equipment UE 106, either selective ones or all, to make a synchronous handover to the macro eNodeB (target base station) 100, and in the handover command message, the timing alignment information of the source base station 102 towards the target base station 100 may be provided to the user equipment, and when the user equipment try to access the target base station 100, it can use the timing alignment of the source base station 102 to get uplink synchronization to the target base station 100”). 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Liu et al. with Ali et al by using the features as taught by Yu et al. in order to provide a more effective and efficient system that is capable of acquiring time alignment and synchronization with the target base station for selective handover. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        9/29/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473